In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-10-00052-CR
                                                ______________________________
 
 
                                SCOVEL LOUISE RALSTON,
Appellant
 
                                                                V.
 
                                     THE STATE OF TEXAS, Appellee
 
 
                                                                                                  

 
 
                                            On Appeal from the County Court at Law
                                                              Hunt County, Texas
                                                        Trial Court
No. CR0901114
 
                                                                 
                                 
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                            Memorandum Opinion by Justice Moseley




                                                     MEMORANDUM 
OPINION
 
            Scovel
Louise Ralston, appellant, has filed with this Court a motion to dismiss her
appeal.  The motion is signed by Ralston’s
counsel.  Attached to the motion are two
letters written by Ralston, one to Ralston’s trial counsel and one to the trial
court judge, requesting that the appeal be dismissed.  As authorized by Rule 42.2, we grant the
motion.  See Tex. R. App. P.
42.2.
            Accordingly,
we dismiss the appeal.
 
 
                                                                        Bailey
C. Moseley
                                                                        Justice
 
Date Submitted:          July
28, 2010
Date Decided:             July
29, 2010
 
Do Not Publish